Judgment affirmed, without costs of this appeal to any party. All concur. (The judgment adjudges general and local improvement taxes, assessed upon lands owned by plaintiff after acquisition of title, are void, and vacates sale by defendants for nonpayment of said taxes, and restrains the attempted collection of the unpaid portions thereof, but denies plaintiff right to recover any part of the money paid to defendant County of Erie for such taxes or to redeem sales for nonpayment.) Present — Taylor, P. J., MeCurn, Love, Vaughan and Kimball, JJ. [See 274 App. Div. 851.]